Citation Nr: 0415002	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
described as dysthymia with some features of post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for a psychiatric disorder.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran receives treatment for a psychiatric disorder, 
and he is seeking service connection for that disorder.  
Mental health professionals' diagnoses or descriptions of the 
veteran's disorder have varied somewhat.  Professionals who 
have treated or examined the veteran have generally indicated 
that the veteran has dysthymia or depression.  Most of those 
professionals have also mentioned PTSD, but some have 
indicated that the veteran has PTSD, while others have stated 
that he merely has some symptoms of PTSD.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The VA treatment reports constitute competent evidence of a 
current psychiatric disability.  There is also competent 
evidence that a current psychiatric disability may be related 
to service, this evidence consists of the veteran's report of 
stressors in service and his reports that his current 
symptoms began in service.  An examination is needed to 
clarify the current diagnosis and obtain an opinion as to 
whether the current psychiatric disabilities are related to 
service.

In a letter dated in August 2002, VA counselors reported that 
the veteran had been receiving psychiatric treatment since 
October 2001.  The record does not contain VA treatment 
records subsequent to November 2001.  VA is obligated to 
obtain records of relevant VA treatment.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

Accordingly, this case is REMANDED for the following:

1.  The RO or AMC should obtain all 
records of the veteran's psychiatric 
treatment at the VA outpatient clinic in 
Leeds, Massachusetts since October 2001.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
obtain evidence regarding the diagnosis 
and likely etiology of the veteran's 
psychiatric disorder.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
provide a diagnosis or diagnoses for the 
veteran's current psychiatric condition.  
With regard to each diagnosis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder began during service, 
or developed as a result of experiences 
during service.  The examiner should 
explain how the veteran meets, or fails 
to meet, the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner should 
explain his or her conclusions.

3.  If the VA examination yields a 
diagnosis of PTSD, the RO or AMC should 
ask the veteran to describe, and identify 
by place and approximate date, the 
traumatic experiences, or stressors, that 
he experienced during his service.

The RO or AMC should then, contact the 
United Stated Armed Services Center for 
Research of Unit Records (USASCRUR), or 
other appropriate government agency, and 
request that they provide any credible 
supporting evidence of the veteran's 
alleged stressors.  In this regard, the 
RO or AMC should attempt to obtain 
supporting evidence that the veteran's 
duties would have brought him into 
frequent contact with badly wounded or 
dead soldiers while stationed at 
Elmendorf Air Force Base from 1969 to 
1971.

4.  Thereafter, the RO or AMC should 
readjudicate the claim.  If the benefit 
remains denied, the RO or AMC should 
issue a supplemental statement of the 
case.

After the above action is completed, the RO should return the 
case to the Board, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


